The evidence being sufficient to support the verdict, the remarks of the District Attorney to which the appellant's objections were sustained are not deemed sufficient grounds upon which to reverse the judgment.
The law contemplated that the indictment be delivered to the jury. See Vernon's Tex.Crim. Stat., Vol. 2, p. 562, Art. 751. No objection was made to its delivery in the present instance.
No reversible error was committed by reason of the failure of the court to notice the indorsements on the indictment which were complained of in the original opinion. See Harvey v. State, 35 Tex.Crim. Rep.; Lancaster v. state, 36 Tex. Crim. 17; Ross v. State, 100 Tex.Crim. Rep..
The motion for rehearing is overruled.
Overruled. *Page 522